IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF PUERTO RICO...

UNITED STATES OF AMERICA,
Plaintiff,

y CASE NO. 16-440 (PAD)

[25] CHARLIE CLEMENTE-ANDINO,
Defendant.

 

 

PLEA AGREEMENT
(Pursuant to Fed. R. Crim. P. 11(c)(1)(B))

TO THE HONORABLE COURT:

COMES NOW, the United States of America, by and through its attorneys for the District of
Puerto Rico: Rosa Emilia Rodriguez-Vélez, United States Attorney; José Capé-Iriarte, Assistant
United States Attorney and Chief, Criminal Division; Alberto R. Lépez-Rocafort, Assistant United
States Attorney, Deputy Chief of the Gang Unit; and Corinne Cordero-Romo, Assistant United
States Attorney, along with Defendant, [25] CHARLIE CLEMENTE-ANDINO, and his counsel
Diego H. Alcala Laboy and pursuant to Federal Rule of Criminal Procedure 11(c)(1)(B), state to
this Honorable Court that they have reached a Plea Agreement, the terms and conditions of which
are as follows:

1. COUNT TO WHICH DEFENDANT PLEADS GUILTY

Defendant pleads guilty to Counts One and Six of the Indictment.

Count One of the Indictment charges, in sum and substance, that beginning no later than the
year 2009 and continuing up to and until the return of the indictment, in the Municipality of

Carolina and other areas nearby, in the District of Puerto Rico, and elsewhere within the
jurisdiction of this Court, defendant [25] CHARLIE CLEMENTE-ANDINO, and other persons,

did knowingly and intentionally, combine, conspire, and agree with each other and with diverse
other persons known and unknown to the Grand Jury, to commit an offense against the United
States, that is, to possess with intent to distribute controlled substances, to wit: of two-hundred and
eighty (280) grams or more of a mixture or substance containing a detectable amount of cocaine
base (crack), a Schedule II Narcotic Drug Controlled Substance; one (1) kilogram or more of a
mixture or substance containing a detectable amount of heroin, a Schedule I, Narcotic Drug
Controlled Substance; (5) kilograms or more of a mixture or substance containing a detectable
amount of cocaine, a Schedule I], Narcotic Drug Controlled Substance; one hundred (100)

kilograms or more of a mixture or substance containing a detectable amount of marijuana, a

Schedule I, Controlled Substance; all within one thousand (1,000) feet of the real property

comprising the Sabana Abajo Public Housing Project, a housing facility owned by a public housing
authority, and other areas nearby and within the Municipality of Carolina, Puerto Rico. All in
violation of Title 21, United States Code, Sections 841(a}(1), 846 and 860.

Count Six of the Indictment charges in sum and substance that beginning on a date unknown,
but no later that in or about the year 2009, and continuing up to and until the return of the instant
Indictment, in the Municipality of Carolina District of Puerto Rico and within the jurisdiction of
this Court, defendant [25] CHARLIE CLEMENTE-ANDINO, and other persons, aiding and
abetting each other, did knowingly and unlawfully possess firearms, as that term is defined in Title
18, United States Code, Section 921(a)(3), in furtherance of a drug trafficking crime for which the
person may be prosecuted in a court of the United States as charged in Counts through Five of the

instant indictment. All in Violation of Title 18, United States Code, Section 924(c)(1)(A).
2. MAXIMUM PENALTIES

The defendant understands that the penalty for the offense charged in Count One of the
Indictment is: a term of imprisonment which shall not be less than ten (10) years and up to two (2)
terms of life in prison; a fine not to exceed twenty million dollars ($20,000,000.00); and a term of
supervised release of not less than ten (10) years, in addition to any term of incarceration, pursuant
to Title 21, United States Code, Sections 841(b)(1)(A), $46, and $60.

However, based on the stipulated and agreed amount of narcotics possessed by the defendant,
that is, less than 50grams of cocaine, the defendant faces a term of imprisonment of no less than
one (1) year, up to forty (40) years of imprisonment, a fine not to exceed two million dollars
($2,000,000.00), and a term of supervised release of at least six (6) years in addition to any term
of incarceration, pursuant to Title 21, United States Code, Sections 841(b)(1)(C), 846, and 860.

Defendant understands that the penalty for the offense charged in Count Six of the Indictment -
is a minimum term of imprisonment five (5) years and a maximum term of imprisonment of life
pursuant to Title 18 United States Code, Section 924(a)(2); a fine not to exceed two hundred and
fifty thousand dollars pursuant to Title 18 United States Code, Section 3571(b)(3); and a
supervised release term of not more than three years, pursuant to Title 18 United States Code,
Section 3583(b)(2).

3. SENTENCING GUIDELINES APPLICABILITY

Defendant understands that the sentence will be left entirely to the sound discretion of the
Court in accordance with Title 18 United States Code, Sections 3551-86, and the United States

Sentencing Guidelines (hereinafter “Guidelines”), which have been rendered advisory by the
United States Supreme Court decision in United States v. Booker, 543 U.S. 220 (2005). Further,
Defendant acknowledges that parole has been abolished and that the imposition of his sentence

may not be suspended.

4. SPECIAL MONETARY ASSESSMENT

Defendant agrees to pay a special monetary assessment of one hundred dollars ($100.00), per
count of conviction, to be deposited in the Crime Victim Fund, pursuant to Title 18 United States
Code, Section 3013(a)(2)(A).

5. FINES

Defendant is aware that the Court may, pursuant to USSG §5E1.2, order him to pay a fine
sufficient to reimburse the government for the costs of any imprisonment, probation, or supervised
release ordered. The Court may also impose restitution. The United States will make no
recommendations as to the imposition of fines.

6 RULE 11(c)(1)(B) WARNINGS

Defendant is aware that his sentence is within the sound discretion of the sentencing judge and
of the advisory nature of the Guidelines, including the Guidelines Policy Statements, Application,

and Background Notes. Further, Defendant understands and acknowledges that the Court is not a

 

party to this Plea Agreement and thus, is not bound by this agreement or the sentencing calculations
and recommendations contained herein. Defendant specifically acknowledges that the Court has
jurisdiction and authority to impose any sentence within the statutory maximum set for the offense
to which Defendant is pleading guilty. Defendant is aware that the Court may accept or reject the

Plea Agreement, or may defer its decision whether to accept or reject the Plea Agreement until it

4
has considered the pre-sentence investigation report. See Fed. R. Crim. P. 11(c)(3)(A). Should the
Court impose a sentence up to the maximum established by statute, Defendant cannot, for that
reason alone, withdraw his guilty plea, and will remain bound to fulfill all of the obligations under

this Plea Agreement. See Fed. R. Crim. P. 11(c)(3)(B).

7. APPLICABILITY OF UNITED STATES SENTENCING GUIDELINES

 

Sentencing Guidelines Calculations Table
Count One.

 

Y Base Offense Level _|Less than 50 grams of cocaine (14) USSG:2D1.1(c) 12

 

No

i 2 2D1.2
Gharacterstics Protected Location. (+2) USSG:2D1.2(a)(1)

(* oy Specific Offense

 

T
No

Acceptance Acceptance of responsibility

 

Sentencing Ranges {FOL \CHCI \cHC jcHCMICHCIV [cHCV |cCHCVI ___[fotal Offense Level [12
12-10-16. 12-18 = 15-21 21-27. 27-31 30-37

 

 

 

 

 

 

 

8 NO STIPULATION AS TO CRIMINAL HISTORY CATEGORY
The parties do not stipulate as to any Criminal History Category for Defendant.
9. SENTENCE RECOMMENDATION
As to Count One of the Indictment, and after due consideration of the relevant factors
enumerated in Title18, United States Code, Section 3553(a), the parties agree to request a sentence
of twelve (12) months of imprisonment.
As to Count Six of the Indictment, the parties agree to recommend a sentence of sixty (60)

months imprisonment consecutive to the sentence imposed in Count One, for a total sentence of
ot

seventy two (72) months of imprisonment. All regardless of Defendant’s Criminal History
Category.
10. WAIVER OF APPEAL
The Defendant knowingly and voluntarily agrees that, if the imprisonment sentence
imposed by the Court is seventy six (76) months or less for Counts One and Six, the defendant
waives the right to appeal any aspect of this case’s judgment and sentence, including but not
limited to the term of imprisonment or probation, restitution, fines, forfeiture, and the term and

conditions of supervised release.

11. NO FURTHER ADJUSTMENTS OR DEPARTURES

The United States and Defendant agree that no further adjustments or departures to
Defendant’s total adjusted base offense level and no variant sentence under Title 18, United States
Code, Section 3553 shall be sought by Defendant. The parties agree that any request by Defendant
for an adjustment or departure will be considered a material breach of this Plea and Forfeiture
Agreement, and the United States will be free to ask for any sentence, either guideline or statutory.

12. SATISFACTION WITH COUNSEL

Defendant represents to the Court that he is satisfied with counsel Diego H. Alcala Laboy and
that counsel has rendered effective legal assistance.

13. RIGHTS SURRENDERED BY DEFENDANT THROUGH GUILTY PLEA

Defendant understands that by entering into this Plea and Forfeiture Agreement he surrenders

certain rights as provided in this agreement. Defendant understands that the rights of criminal

Defendants include the following:
If Defendant had persisted in a plea of not guilty to the charges, Defendant would
have had the right to a speedy jury trial with the assistance of counsel. The trial may
be conducted by a judge sitting without a jury if Defendant, the United States and

the judge agree.

. If a jury trial is conducted, the jury would be composed of twelve lay persons

selected at random. Defendant and Defendant’s attorneys would assist in selecting
the jurors by removing prospective jurors for cause where actual bias or other
disqualification is shown, or by removing prospective jurors without cause by
exercising peremptory challenges. The jury would have to agree, unanimously,
before it could return a verdict of either guilty or not guilty. The jury would be
instructed that Defendant is presumed innocent, that it could not convict Defendant
unless, after hearing all the evidence, it was persuaded of Defendant’s guilt beyond
a reasonable doubt, and that it was to consider each charge separately.

If a trial is held by the judge without a jury, the judge would find the facts and, after
hearing all the evidence and considering each count separately, determine whether
or not the evidence established Defendant’s guilt beyond a reasonable doubt.

At a trial, the United States would be required to present its witnesses and other
evidence against Defendant. Defendant would be able to confront those witnesses
and Defendant’s attorney would be able to cross-examine them. In turn, Defendant
could present witnesses and other evidence on Defendant’s own behalf. If the
witnesses for Defendant would not appear voluntarily, Defendant could require
their attendance through the subpoena power of the Court.

Ata trial, Defendant could rely on the privilege against self-incrimination to decline
to testify, and no inference of guilt could be drawn from Defendant’s refusal to
testify. If Defendant desired to do so, Defendant could testify on Defendant’s own
behalf.
14. STIPULATION OF FACTS

The accompanying Stipulation of Facts signed by Defendant is hereby incorporated into this
Plea and Forfeiture Agreement. Defendant adopts the Stipulation of Facts and agrees that the facts
therein are accurate in every respect and, had the matter proceeded to trial, that the United States
would have proven those facts beyond a reasonable doubt.

15. FORFEITURE AGREEMENT

Pursuant to this Plea Agreement, the defendant agrees to forfeit to the United States any drug
proceeds or substitute assets for that amount, which constitutes or is derived from proceeds
generated or traceable to the drug trafficking offense in violation of Title 21, United States Code,
Sections 841, 846 and 860. Further, defendant shall forfeit to the United States any property
constituting, or derived from, proceeds obtained, directly or indirectly, as a result of said violations
and any property used, or intended to be used, in any manner or part, to commit, or to facilitate the
commission of the said violations up to the amount stated above. The defendant agrees to identify
all assets over which the defendant exercises or exercised control, directly or indirectly, within the
past three years, or in which the defendant has or had during that time any financial interest. The
defendant agrees to take all steps as requested by the United States to obtain from any other parties
by any lawful means any records of assets owned at any time by the defendant. Defendant agrees
to forfeit to the United States all of the defendant's interests in any asset of a value of more than
$1,000 that, within the last three years, the defendant owned, or in which the defendant maintained
an interest, the ownership of which the defendant fails to disclose to the United States in

accordance with this agreement.
The defendant further agrees to waive all interest in any such asset in any administrative or
judicial forfeiture proceeding, whether criminal or civil, state or federal. The defendant agrees to
consent to the entry of orders of forfeiture for such property and waives the requirements of Federal
Rules of Criminal Procedure 32.2 and 43(a) regarding notice of the forfeiture in the charging
instrument, announcement of the forfeiture at sentencing, and incorporation of the forfeiture in the
judgment. Defendant acknowledges that he understands that the forfeiture of assets is part of the
sentence that may be imposed in this case and waives any failure by the court to advise him of this, _

pursuant to Rule 11(b)(1)(), at the time his guilty plea is accepted.

The defendant further agrees to waive all statutory challenges in any manner (including direct
appeal, habeas corpus, or any other means) to any forfeiture carried out in accordance with this
Plea Agreement on any grounds, including that the forfeiture constitutes an excessive fine or
punishment. The defendant agrees to take all steps as requested by the United States to pass clear
title to forfeitable assets to the United States, and to testify truthfully in any judicial forfeiture
proceeding. Defendant acknowledges that all property covered by this agreement is subject to
forfeiture as proceeds of illegal conduct, giving rise to forfeiture and/or substitute assets for

property otherwise subject to forfeiture.

Defendant by agreeing to the forfeiture stated above, acknowledges that such forfeiture in not

grossly disproportional to the gravity of the offense conduct to which defendant is pleading guilty.

Defendant agrees that the forfeiture provisions of this plea agreement are intended to, and will,

survive him, notwithstanding the abatement of any underlying criminal conviction after the

9
execution of this agreement. The forfeitability of any particular property pursuant to this
agreement shall be determined as if Defendant had survived, and that determination shall be
binding upon Defendant’s heirs, successors and assigns until the agreed forfeiture, including any

agreed money judgment amount, is collected in full.

16. LIMITATIONS OF PLEA AND FORFEITURE AGREEMENT

This Plea and Forfeiture Agreement binds only the United States Attorney’s Office for the
District of Puerto Rico and Defendant. It does not bind any other federal district, state, or local
authorities.

17. ENTIRETY OF PLEA AND FORFEITURE AGREEMENT

This written agreement constitutes the complete Plea and Forfeiture Agreement between the
United States, Defendant, and Defendant’s counsel. The United States has made no promises or
representations except as set forth in writing in this Plea and Forfeiture Agreement and denies the
existence of any other term and conditions not stated herein.

18. AMENDMENTS TO PLEA AND FORFEITURE AGREEMENT

No other promises, terms or conditions will be entered unless in writing and signed by all
parties.

19. VOLUNTARINESS OF GUILTY PLEA

Defendant acknowledges that no threats have been made against him and that he is pleading

guilty freely and voluntarily because he is guilty.

1U
20. DISMISSAL OF PENDING COUNTS IN THE INDICTMENT
After sentencing, the United States of America will move to dismiss the pending counts of

Indictment, if the defendant is sentenced pursuant to the terms, conditions and recommendations

of the Plea Agreement.

pe

[INTENTIONALLY LEFT BLANK, CONTINUED ON NEXT PAGE]

1]
21. BREACH AND WAIVER

The defendant understands and agrees that if the defendant breaches the plea agreement, the
defendant may be prosecuted and sentenced for all of the offenses the defendant may have
committed. The defendant agrees that if the defendant breaches this plea agreement, the
Government reserves the right to take whatever steps are necessary to nullify the plea agreement,
including the filing of a motion to withdraw from the plea agreement and/or to set aside the
conviction and sentence. The defendant also agrees that if he is in breach of this plea agreement,
the defendant is deemed to have waived any objection to the reinstatement of any charges under
the indictment, information, or complaint which may have previously been dismissed or which

may have not been previously prosecuted.

ROSA EMILIA RODRIGUEZ-VELEZ
United States Attorney =

a

  

 

ko

i MEL

a

Diego Ai. Alcala Laboy
ounsel for Defendant

e oo Dated: fe 4, 22) }
Sew taped o CES OLE.

 

 

 

 

Alberto R. Lépez-Rocafort Charlie Clementé-Andino
Assistant United States Attorney Defendant
Deputy Chief, Gang Unit Dated: hve LE), Af 9

Dated: € /73 Sores

Lae

Corinne Cordero-Romo
Assistant Oy? Sie ttorney
[2

= £

 

Dated: @ LO gj

 
 

UNDERSTANDING OF RIGHTS
I have consulted with my counsel and fully understand all of my rights with respect to the
Indictment pending against me. Further, I have consulted with my attorney and fully understand
my rights with respect to the provisions of the Sentencing Guidelines, Policy Statements;

Application, and Background Notes which may apply in my case. I have read this Plea and

 

Forfeiture Agreement and carefully reviewed every part of it with my attorney. My counsel has
translated the plea agreement to me in the Spanish language and I have no doubts as to the contents

of the agreement. I fully understand this agreement and voluntarily agree to it.

Date: ¢ fruf' La § fa ra LA. Li fie Kk.

Charlie Clemente-Andino - Defendant

Tam the attorney for Defendant. I have fully explained Defendant’s rights to Defendant with
respect to the pending Indictment. Further, I have reviewed the provisions of the Sentencing
Guidelines, Policy Statements, Application, and Background Notes, and I have fully explained to
Defendant the provisions of those guidelines which may apply in this case. I have carefully
reviewed every part of this Plea and Forfeiture Agreement with Defendant. I have translated the
plea agreement and explained it in the Spanish language to the defendant who has expressed having
no doubts as to the contents of the agreement. To my knowledge, Defendant is entering into this

Plea and Forfeiture Agreement voluntarily, intelligently, and with full knowledge of all

consequences of Defendant’s plea of guilty.
f

 

Date:

 

 

go A. Alcala Laboy
Detonent s counsel
1 hc
ys
C OC

STIPULATION OF FACTS
In conjunction with the submission of the accompanying Plea Agreement in this case, the
United States submits the following summary setting forth the version of the facts leading to
defendant's acceptance of criminal responsibility for violating Title 21, United States Code,
Sections 841(a)(1), (b)(1)(A), 846, 860 and 2.

That beginning no later than the year 2009 and continuing up to and until the return of the
indictment, in the Municipality of Carolina and other areas nearby, in the District of Puerto Rico,
and elsewhere within the jurisdiction of this Court, defendant [25] Charlie Clemente-Andino,
and other persons, did knowingly and intentionally, combine, conspire, and agree with each other
and with diverse other persons known and unknown to the Grand Jury, to commit an offense
against the United States, that is, to possess with intent to distribute controlled substances, to wit:
of two-hundred and eighty (280) grams or more of a mixture or substance containing a detectable
amount of cocaine base (crack), a Schedule II Narcotic Drug Controlled Substance; one (1)
kalogram or more of a mixture or substance containing a detectable amount of heroin, a Schedule
I, Narcotic Drug Controlled Substance; (5) kilograms or more of a mixture or substance containing
a detectable amount of cocaine, a Schedule II, Narcotic Drug Controlled Substance; one hundred
(100) kilograms or more of a mixture or substance containing a detectable amount of marijuana, a
Schedule I, Controlled Substance; all within one thousand (1,000) feet of the real property
comprising the Sabana Abajo Public Housing Project, a housing facility owned by a public housing
authority, and other areas nearby and within the Municipality of Carolina, Puerto Rico. All in

violation of Title 21, United States Code, Sections 841(a)(1), 846 and 860.

14
Vi
coe

The object of the conspiracy was to distribute controlled substances at the Sabana Abajo
Public Housing Project, in the Municipality of Carolina, Puerto Rico; all for significant financial
gain and profit. Defendant [25] Charlie Clemente-Andino acted as a facilitator for the drug

trafficking organization.

Furthermore, beginning on a date unknown, but no later than in or about the year 2009, and
continuing up to and until the return of the instant Indictment, in the Municipality of Carolina,
District of Puerto Rico and within the jurisdiction of this Court, defendant [25] Charlie Clemente-
Andino, and other persons, aiding and abetting each other, did knowingly and unlawfully possess
firearms, as that term is defined in Title 18, United States Code, Section 921(a)(3), in furtherance
of a drug trafficking crime for which the person may be prosecuted in a court of the United States
as charged in counts One through Five of the instant indictment. All in violation of Title 18, United
States Code, Section 924(c)(1)(A).

While multiple kilograms of cocaine, cocaine base and marijuana were distributed during
the conspiracy, for the sole purpose of this plea agreement, the defendant acknowledges that during
the span of the conspiracy he possessed with intent to distribute at least less than 50 grams of
cocaine.

At trial, the United States would have proven beyond a reasonable doubt that defendant
[25] Charlie Clemente-Andino, is guilty as charged in Counts One and Six of the Indictment by
presenting physical and documentary evidence, photographs, audio and video recordings,
testimony of a forensic chemist as an expert witness, cooperating witnesses, as well as the

testimony of law enforcement agents among others.

5
Discovery was timely made available to Defendant for review.

=e 4, KA §

Corinne Cordero-Romo Di al Alcala Laboy

Assistant United States Attorney fos for Defendant

Dated: G le) ZOLG Dated: O/2ty/ 2006
UZ. 0 (uN

Charlie Clemente-Andino

pojendant /:
Dated: G [7 c/ 2g / f

 

16
